              Case 1:18-cv-00833-RC Document 29 Filed 05/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC PRIVACY INFORMATION
  CENTER,

              Plaintiff,

  v.                                                        Civil Action No. 18-833 (RC)

  FEDERAL AVIATION ADMINISTRATION,
  et al.,

              Defendants.


                                   JOINT STATUS REPORT

        Pursuant to this Court’s Minute Order of May 10, 2019, Plaintiff Electronic Privacy

Information Center (“EPIC”) and Defendants Federal Aviation Administration (“FAA”), et al.,

respectfully submit this Joint Status Report.

        On May 30, 2019, the FAA made a supplemental production of records to EPIC

consisting of two recordings of webinars for the Drone Advisory Committee. Counsel for the

FAA also provided responses to several follow-up questions from EPIC regarding the agency’s

search for and production of other records.

        The parties respectfully request an additional two weeks to allow EPIC to review the

records produced by the FAA and to allow the parties to confer regarding next steps in this

litigation.

        Accordingly, the parties jointly request the opportunity to provide further update to the

Court by way of another Joint Status Report to be filed on or before June 13, 2019, to update the

Court on the status of this litigation and to propose a schedule for any further proceedings, if

necessary.
         Case 1:18-cv-00833-RC Document 29 Filed 05/30/19 Page 2 of 2



May 30, 2019                            Respectfully submitted,


MARC ROTENBERG, D.C. Bar #422825               JOSEPH H. HUNT
EPIC President and Executive Director          Assistant Attorney General

ALAN BUTLER, D.C. Bar #1012128                 MARCIA BERMAN
EPIC Senior Counsel                            Assistant Branch Director

/s/ John Davisson                              /s/ Lisa Zeidner Marcus
JOHN DAVISSON, D.C. Bar #1531914               LISA ZEIDNER MARCUS
EPIC Counsel                                   Senior Counsel (N.Y. Bar # 4461679)
                                               U.S. Department of Justice
ELECTRONIC PRIVACY                             Civil Division, Federal Programs Branch
INFORMATION CENTER                             P.O. Box 883, Washington, DC 20044
1718 Connecticut Avenue, N.W.                  Tel: (202) 514-3336
Suite 200                                      Email: lisa.marcus@usdoj.gov
Washington, D.C. 20009
(202) 483-1140 (telephone)                     Attorneys for Defendants
(202) 483-1248 (facsimile)

Attorneys for Plaintiff




                                           2
